DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 8/19/2019.  In light of the amendments filed on 6/15/2022 to claims 35 and 66, these drawings are acceptable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Colin B. Harris (Reg. No. 58,969) on 8/8/2022.
The application has been amended as follows: 

Amendments to the Claims 
1. - 34. (Canceled)

35. (Currently Amended) A machining center for machining timepiece componentsthe machining center comprising: 
a fixed base on which are coaxially superposed a plurality of stages to one another such that a virtual straight line extending out from the fixed base intersects each of the plurality of stages, 

wherein the plurality of stages comprises a first stage, a second stage, and a third stage, 
wherein said first stage and said second stage each include, on the periphery thereof, respective distinct stations arranged at a constant angular pitch around [[and]] an axis of said first stage and said second stage, each of said respective distinct stations of the first stage including a machining unit that machines the timepiece components and whose movements are controlled by a control, and each of said respective distinct stations of the second stage including a gripper that holds the timepiece components one at a time and whose movements are controlled by the control, and
wherein at least the first stage is rotatable about the axis such that said first stage is able to be position indexed with respect to the fixed base,
wherein machining locations of the machining center are each formed by a combination of one of said stations from said first stage and one of said stations from said second stage, and each of said machining locations combines a given machining unit of said first stage and a given gripper of said second stage,
wherein each relative movement between two indexing positions of said first stage and said second stage is able to change a composition of each of said machining locations, and
wherein each gripper of the second stage has at least one rotational degree of freedom relative to the second stage that carries each gripper, and
wherein the third stage is formed by an automation station for loading in the grippers components of the timepiece components to be machined and for unloading from the grippers components of the timepiece components that were machined.

36. (Currently Amended) The machining center according to claim 35, wherein, [[in]] each of the second stage has at least two rotational degrees of freedom relative to said second stage that carries each gripper.

37. (Previously Presented) The machining center according to claim 35, wherein each of the relative movements between two indexing positions of the first stage and the second stage is able to change the composition of each of said machining locations to obtain at least two distinct compositions of said machining locations.

38. (Currently Amended) The machining center according to claim 35, wherein at least said first stage and said second stage are each indexable relative to said fixed base.

39. (Currently Amended) The machining center according to claim 35, wherein, in that is carried thereon is movable relative to the first stage

40. (Currently Amended) The machining center according to claim 39, wherein, in that is carried thereon is movable relative to the first stage
41. (Currently Amended) The machining center according to claim 35, wherein, in that is carried thereon is movable relative to the second stage

42. (Currently Amended) The machining center according to claim 35, wherein, in that is carried thereon is movable relative to the second stage

43. (Currently Amended) The machining center according to claim 35, wherein each each gripper.

44. (Currently Amended) The machining center according to claim 35, wherein at least one station of the respective distinct stations of the first stage includes two machining units two machining units and tools carried thereby.
 
45. - 48. (Canceled)

49. (Currently Amended) The machining center according to claim [[48]] 35, wherein said third stage is movable relative to said fixed base.

50. (Currently Amended) The machining center according to claim 35, wherein said control machining unit and/or each said gripper passes in succession before a fixed point in proximity to the fixed base of said machining center.

51. - 57. (Canceled)
 
58. (Currently Amended) The machining center according to claim 35, wherein at least one of the first stage includes at least one fixed tool and is configured to cooperate with at least one the second stage

59. (Currently Amended) The machining center according to claim 35, wherein at least one that is configured to drive a given timepiece component to be machined at a machining speed.

60. (Currently Amended) The machining center according to claim 35, wherein at least one timepiece component to be machined of the timepiece components to allow machining of both sides of said given timepiece component.

61. (Currently Amended) The machining center according to claim 35, wherein at least one that are configured to machine a same component of the timepiece components attached to a given gripper of the second stage while minimizing a tool change time.

62. - 64. (Canceled)
  
65. (Currently Amended) The machining center according to claim 35, wherein said control 

66. (Canceled)

67. (Currently Amended) The machining center according to claim 35, wherein and the first stage and the second stage are movable in coaxial rotation about a single axis.

68. (Currently Amended) The machining center according to claim 67, wherein said single axis is a vertically extending axis.

69. (Currently Amended) The machining center according to claim 35, wherein each station of the respective distinct stations of the first stage extends in a respective first plane, and where each station of the respective distinct stations of the second stage extends in a respect second plane.

70. (Currently Amended) The machining center according to claim 69, wherein [[the]] each respective first plane is a respective vertical plane, and where each respective second plane is a respective second plane.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1 and the prior art, Examiner directs attention to Spada (WIPO Publication No. WO 2017182839 A1).  Please note that Spada was cited by Applicant on the IDS filed on 8/19/2019.
Figure 1 of Spada shows a machining center (1) comprising a fixed base (2) on which are coaxially superposed a plurality of stages (2, 3) including a first stage (2) and a second stage (3) which are superposed and adjacent to one another such that a virtual straight line extending out from the fixed base (2) intersects each of the plurality of stages (2, 3).  Please note that Figure 1 of Spada has been annotated and provided below so as to point out each of the fixed base (2), the first stage (2), and the second stage (3).

    PNG
    media_image1.png
    634
    664
    media_image1.png
    Greyscale

	
Next, a plurality of machining locations (9) are disclosed [Spada, page 8, lines 19-26] and each machining location (9) is formed by the combination of a respective distinct station (8) of the first stage (2) and a respective distinct station of the second stage (3).  The distinct stations of the first stage (2) and the distinct stations of the second stage (3) are arranged on the respective peripheries of the first (2) and second stages (3).  Note that Figure 1 of Spada shows a spindle (7) and a rotary unit (10) of an exemplary distinct station (8) of the first stage (2).  By virtue of the spindle (7) thereof, each station (8) of the first stage (2) has a machining unit.  (Spada discloses the spindles (7) as machining components [Spada, page 8, lines 24-25] and as holding tools [Spada, page 9, lines 5-6]).  Figure 1 also shows a gripper (5) of an exemplary distinct station of the second stage (3).  That is to say that each station of the second stage (3) has a gripper (5).  Based on the foregoing, each machining location (9) of Spada combines a given machining unit of the first stage (2) and a given gripper (5) of the second stage (3).
	Next, please be advised that it is inherent that the respective distinct stations (8) of the first stage (2) and the respective distinct stations of the second stage (3) are arranged at a constant angular pitch around an axis (4), said axis (4) being an axis of said first stage (2) and said second stage (3).  This is because a constant angular pitch ensures that the flange (16) of the drive shaft (15) of each of the multiple rotary units (10) of the first stage (2) (please see Figure 3 for an exemplary drive shaft (15) and flange (16)) can simultaneously interface/engage with the flange (22) of the drive shaft (17) of a given gripper (5) of the second stage (3) (see Figure 3 for an exemplary drive shaft (15) and flange (16)).  Note Spada’s discussion on page 1, line 25 of the specification of “perform[ing] a plurality of machining steps simultaneously.”  On top of this, a constant angular pitch ensures that each gripper (5) can be transported in sequence through the machining locations (9) [Spada, page 10, lines 17-20], noting again each machining location (9) is formed, for example, by a respective distinct station (8) of the first stage (2) and a respective distinct station of the second stage (3).
	Please be advised that each gripper (5) of the second stage (3) functions to clamp in the associated seat (33) thereof a given workpiece.  Please note that each gripper (5) is inherently capable of clamping in the seat (33) thereof a component, e.g. a timepiece component, of an appropriate size that is supplied to said seat (33), particularly noting that Spada discusses machining centers/transfer machines with respect to small precision metal components of the watch-making industry [Spada, page 2, lines 14-15].  Please note that claim 1 is drawn to an apparatus with an intended use of “for machining timepiece components,” and the grippers (5) of Spada are blind as to what type of component they hold in the seats (33) thereof.  As such, upon supplying of timepiece components of an appropriate size to the grippers (5), said grippers (5) are capable of functioning to hold said timepiece components, one at a time, in their seats (33).  On top of this, please be advised that each spindle (7), via the tool mounted therein, is inherently capable of machining gripped timepiece components during a production run, simply by securing timepiece components in the seats (33) of the grippers (5) and by bringing the cutting portion of each of the tools in operative contact with the supplied and secured timepiece components.  This is because, like the grippers (5), the spindles (7) and tools mounted therein, are blind as to what type of component they are to machine.  Thus, the machining center (1) is “a machining center for machining timepiece components.”
Next, with respect to the second stage (3), it is movable relative to the fixed base (2), noting that the second stage (3) is rotatable about the axis (4) [Spada, page 7, line 26].  As such, the second stage (3) can be positioned indexed with respect to said fixed base (2).  Based on the foregoing, each relative movement between the first stage (3) and second stage (2), by way of rotation of the second stage (3) about the axis (4), results in a change of composition of each of said machining locations (9).  Next, as to the grippers (5), each is able to incur rotation about its gripper axis (6) [Spada, page 8, lines 27-28].
	With respect to the claimed “control” in the limitations corresponding to, “a machining unit that machines the timepiece components and whose movements are controlled by a control,” and “each of said respective distinct stations of the second stage including a gripper that holds the components one at a time and whose movements are controlled by the control,” be advised that Spada discloses the machining cycle as being “programmed” [Spada, page 10, lines 18-20].  In order, for example, to be programmed, a control would necessarily have to be provided within the machining center (1).  Thus, via this control, movements of the grippers (5) and the machining units at each machining location (9) are controlled by control.
	Spada though, does not teach, “wherein at least the first stage is rotatable about the axis such that said first stage is able to be position indexed with respect to the fixed base.”  Rather, within the machining center (1), it is the second stage (3), not the first stage (2), that is rotatable about the axis (4) so as to be movable relative to the fixed base (2).
Lastly, Spada also does not teach, a “third stage is formed by an automation station for loading in the grippers components of the timepiece components to be machined and for unloading from the grippers components of the timepiece components that were machined,” wherein such third stage is one of the previously-recited “plurality of stages” that are “coaxially superposed” on the “fixed base”, and which plurality of stages “are superposed and adjacent to one another such that a virtual straight line extending out from the fixed base intersects each of the plurality of stages,” as set forth in independent claim 35.
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Spada so as to produce the present invention as set forth in independent claim 35.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 35.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722